


     Exhibit 10.D

SECURED PROMISSORY NOTE


$300,000 March 01, 2001


     FOR VALUE RECEIVED, the undersigned, SELIM BASSOUL (“Maker”), promises to
pay to the order of MIDDLEBY MARSHALL, INC., a Delaware corporation (the
“Company”), the principal sum of Three Hundred Thousand Dollars ($300,000) plus
interest thereon at the rate of 6.00% per annum on the principal balance
outstanding from time to time. All principal and interest, if not sooner paid,
shall be and become due and payable on the Maturity Date. Unpaid interest shall
compound annually on the last day of Maker’s fiscal year.

     Maturity Date shall mean the earliest to occur of (i) the date on which
Maker voluntarily leaves the employ of the Company, (ii) the date the Company
terminates Maker’s employment for Cause or (iii) February 28, 2004.
Notwithstanding the foregoing, if prior to December 31, 2003 the Company
terminates Maker’s employment without Cause, then the Maturity Date shall be the
second anniversary of the date of such termination of employment. Cause shall
mean personal dishonesty, gross negligence, willful misconduct, breach of
fiduciary duty involving personal profit, substance abuse, or commission of a
felony.

     This Note is issued to implement that certain special executive
compensation program offered by the Company to Maker and described in memorandum
dated 03/01/2001 from David B. Baker to Maker. Maker acknowledges and agrees
that no special bonus will be awarded or paid under said program for any given
year unless Maker is in the employ of the Company at all times during such year.

     1. Prepayment. This Note may be prepaid in whole or in part at any time or
times without premium or penalty. All prepayments shall apply first to accrued
but unpaid interest and the remainder to principal.

     2. Pledge. To secure the obligations of Maker under this Note, Maker hereby
grants to the Company a continuing first security interest in the following
property of Maker: 50,000 shares of common stock of The Middleby Corporation, a
Delaware corporation (the “Pledged Shares”). This Note is a purchase money note
and the security interest created hereof is a purchase money security interest.
Maker represents and warrants that Maker is the sole owner of the Pledged Shares
free and clear of all security interests, claims or encumbrances other than the
security interest granted herein. If Maker fails or refuses to pay the sums due
on this Note when the same becomes due, then the Company may, at its option, in
addition to any and all other remedies available to the Company, enforce the
security interest securing payment thereof. In the absence of a default by Maker
under this Note, Maker retains the right to receive any and all dividends
declared with respect to the Pledged Shares. Maker agrees to deliver to the
Company all certificates evidencing the Pledged Shares together with an
assignment, duly executed in blank by Maker. Maker further agrees to execute and
deliver such documents (including but not limited to a financing statement), and
take such further action, as the Company may request from time to time to
perfect, protect and maintain its rights and interests hereunder.


--------------------------------------------------------------------------------


     3. Enforcement. With respect to enforcement of the security interest
granted herein, the Company shall be entitled to all the rights, remedies,
powers, and privileges available to secured parties and creditors under the
Illinois Commercial Code and other applicable law. Maker agrees to pay all
expenses incurred by the Company in any attempt to collect sums due hereunder,
including but not limited to reasonable attorney’s fees and expenses.

     4. Partial Release. Upon payment or forgiveness from time to time of any or
all of the principal balance of this Note the Company shall release its security
interest in that number of Pledged Shares which bears the same ratio to the
total number of Pledged Shares immediately before such payment or forgiveness as
the amount of principal so paid or forgiven bears to the total principal balance
of this Note immediately before such payment or satisfaction.

     5. Miscellaneous. Maker hereby waives presentment and demand for payment,
notice of intention to accelerate, protest and notice of protest and nonpayment.
Maker’s liability on this Note shall not be affected by any renewal or extension
in the time of payment hereof, by any release or change in any security for the
payment of this Note, and Maker hereby consents to any such renewal, extension,
release or change.

     6. Successors. This Note shall inure to the benefit of the Company, its
successors and assigns, and shall be binding on Maker, his heirs, legatees,
executors, administrators and personal representatives.



_______________________
               Selim Bassoul
